Fourth Court of Appeals
                                San Antonio, Texas
                                       April 16, 2019

                                   No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                             v.

Martin VALDIVIA Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of the
                        Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI09734
                       Honorable Michael E. Mery, Judge Presiding

                                      ORDER
       Appellant’s Motion for Leave to File Post-Submission Brief is GRANTED and
Appellant’s Post-Submission Brief is hereby filed with this court. Appellees’ Objection to
Appellant’s Motion for Leave to File Post-Submission Brief and Appellees’ Motion to Strike
Appellees’ Motion for Leave to File Post-Submission Brief are OVERRULED. Any responsive
pleading by Appellees is due to be filed no later than April 25, 2019.

      It is so ORDERED April 16, 2019.
                                         PER CURIAM




ATTESTED TO: __________________________________
             KEITH E. HOTTLE,
             Clerk of Court